DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This application is a continuation of Application No. 14/528846, now US 9956837.
Claim 1 is amended.
Claims 1-15, 17-21, 23, 25 and 26 are remaining in the application.
5.	The previously submitted Drawings are accepted.
6.	The amended Specification is accepted.
Terminal Disclaimer (TD)
7.	The TD filed on 6/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9956837 B2 has
been reviewed and is accepted.  The TD was approved on 6/05/2020 and has been recorded.
Allowable Subject Matter
8.	Applicant’s amendment, TD and remarks are sufficient to overcome all previous objections and rejections as presented in the Non Final Rejection mailed on 8/09/2021.
9.	In view of the foregoing, the remaining claims 1-15, 17-21, 23, 25 and 26 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest:
The claimed amphibian for use on land and water, comprising:
a hull having a planing surface which contacts water when the amphibian is planing on water;
a support structure;
at least one retractable suspension apparatus which is movable from a vehicle supporting position to a retracted position; wherein
the retractable suspension apparatus comprising upper and lower suspension arms that are pivotably connected at inboard ends to the support structure and are pivotably connected at outboard ends to a suspension upright, the upper suspension arm being pivotably connected to the suspension upright by a first, upper pivot connection and the lower suspension arm being pivotably connected to the suspension upright by a second, lower pivot connection;
the suspension upright extending from the second pivot connection, in a direction away from the first pivot connection to a wheel hub mount location at which the wheel hub is rotatably mounted on the suspension upright at a location remote from the first and second pivot connections, the wheel hub receiving a wheel;
the suspension upright when deployed in land use extending externally of the hull; and
the lower suspension arm extending over a portion of the top of the planing surface throughout use of the amphibian on land.
As specifically claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

Daniel V Venne/
Senior Examiner, Art Unit 3617
3/10/2022